   Case 19-32061-JKS            Doc 36     Filed 07/29/20 Entered 07/29/20 10:03:40                   Desc Main
                                           Document Page 1 of 1

 Marie-Ann Greenberg MAG-1284
 Marie-Ann Greenberg, Standing Trustee
 30 TWO BRIDGES ROAD
 SUITE 330
 FAIRFIELD, NJ 07004-1550
 973-227-2840
 Chapter 13 Standing Trustee

                                                               UNITED STATES BANKRUPTCY COURT
 IN RE:                                                        DISTRICT OF NEW JERSEY
   JEAN P POLLARD,                                             Case No.: 19-32061 JKS

                                        Debtor

                                  NOTICE OF RESERVE ON CLAIM
Creditor:           PICATINNY FEDERAL CREDIT UNION
Trustee Claim #:    24
Court Claim #
Claimed Amount: $354.00
Date Claim Filed: UNFILED

Please be advised that a reserve has been placed on the above named claim for the following reason:

       The above debt was contained in debtor(s) plan and Trustee has set up with reserve for this creditor until a proof
       of claim is filed with the Court. In the event a proof of claim is not filed within sixty (60) days of this notice, the
       reserve will be removed and money will be disbursed to other creditors. In the event that a proof of claim is filed
       at a later date, the Trustee will NOT seek refunds from creditors that received disbursements in the interim.



                                                            By: /S/ Marie-Ann Greenberg
Dated: July 29, 2020                                            Chapter 13 Standing Trustee


JEAN P POLLARD
627 DOROTHY LANE
LANDING, NJ 07850

SCOTT E TANNE ESQ
4 CHATHAM ROAD
SUMMIT, NJ 07901

PICATINNY FEDERAL CREDIT UNION
100 MINERAL SPRING DRIVE
DOVER, NJ 07801
